Citation Nr: 1620678	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  08-18 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an apportionment of the Veteran's benefits on behalf of his child, J.M.B.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission
Appellant is unrepresented


WITNESSES AT HEARING ON APPEAL

The Veteran and the Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to September 2003.  The Appellant is the mother of minor child, J.M.B., who is the Veteran's child; she brought the claim on the minor child's behalf.  During the appeal period, however, the child turned 18 and is no longer a minor.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2006 special apportionment decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO), which denied both a general and a special apportionment.

The Appellant testified before a Decision Review Officer (DRO) at the RO in January 2008.  A transcript of that hearing is of record.

In September 2015, the appeal was remanded for further action.

The Appellant and the Veteran testified at a hearing before the undersigned in March 2016.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  The Appellant is the mother of J.M.B., who is the child of the Veteran, was a minor until June 2009, and did not reside primarily with the Veteran.

2.  The Veteran reasonably discharged his responsibility for the support of J.M.B.

3.  During the pertinent time period, both the Appellant's and the Veteran's monthly expenses did not exceed their monthly income, and neither party had a financial hardship.


CONCLUSION OF LAW

The criteria for apportionment of the Veteran's disability compensation payments to the Appellant on behalf of child J.M.B. have not been met.  38 U.S.C.A. § 5307 (West 2014); 38 C.F.R. §§ 3.450, 3.451, 3.452 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

This appeal concerns a benefit provided under Chapter 53, Title 38, United States Code.  The rules governing VA notice and assistance upon receipt of a claim for benefits, as outlined by the VCAA, and in the provisions listed above, do not apply to claims for benefits provided under chapters other than Chapter 51.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  That is, the VCAA does not apply to decisions regarding how benefits are paid.  However, VA rules include special procedural requirements for simultaneously contested claims, such as apportionment.  See 38 C.F.R. § 19.100, 19.101, and 19.102. 
Upon the filing of a notice of disagreement in a simultaneously contested claim, all interested parties and their representatives are to be furnished a copy of the statement of the case.  38 C.F.R. § 19.101.  When a substantive appeal is filed in a simultaneously contested claim, the content of the substantive appeal is furnished to the other contesting parties, to the extent that it contains information directly affecting the payment or potential payment of the benefit which is the subject of the contested claim.  38 U.S.C.A. § 7105A; 38 C.F.R. § 19.102.  Such notice will be forwarded to the last known address of record of the parties concerned, and such action shall constitute sufficient evidence of notice.  38 U.S.C.A. § 7105A(b).  

In this case, both the Appellant and the Veteran were provided with copies of the statement of the case and the Veteran was provided with copies of the Appellant's notice of disagreement and substantive appeal.  Additionally, the record reflects that the Appellant was sent a supplemental statement of the case (SSOC) in October 2008.  The Veteran was later sent notice of the SSOC in June 2010.  

The Board's prior September 2015 remand requested that the Appellant and Veteran be sent a new SSOC, as review of the record at that time did not reveal the June 2010 notification to the Veteran of the October 2008 SSOC.  On remand, the AOJ sent the Appellant an SSOC in October 2015 at her last known address of record.  At the March 2016 hearing, the Appellant testified that she did not receive the October 2015 SSOC as she had moved from the address it was sent to two years previously.  The United States Court of Appeals for Veterans Claims (Court) has held that in the absence of clear evidence to the contrary, the law presumes the regularity of the administrative process.  See YT v. Brown, 9 Vet. App. 195 (1996).  The Court specifically held that a statement by a claimant, standing alone, is not sufficient to rebut the presumption of regularity in RO operations.  Id. at 199.  Here, the record does not contain any evidence that would support the Appellant's contentions that she did not receive the October 2015 SSOC.  Specifically, the record does not reflect that the SSOC was returned to VA as undeliverable.  The Appellant's statements alone are insufficient to rebut the presumption of regularity in the administrative process.  Id.  Moreover, even if the Appellant did not receive the October 2015 SSOC, the undersigned explained the contents of the SSOC to her at the March 2016 hearing.  See Board Hearing Tr. at 9-10.  Therefore, the record reflects that she has actual knowledge of the information contained in the SSOC. 

The Board also acknowledges that the record does not indicate that the October 2015 SSOC was sent to the Veteran.  Nevertheless, as will be discussed, the Appellant's claim is denied, and this result is completely favorable to the Veteran.  Additionally, the Veteran was present at the March 2016 hearing when the undersigned discussed the SSOC with the Appellant; thus, he also has actual knowledge of the contents of the SSOC.  Therefore, the Board finds that VA's error in not sending the Veteran the October 2015 SSOC is harmless and without prejudice to the Veteran.  In the circumstances of this case, a remand to provide the Veteran with corrective notice would serve no useful purpose.  Hence, the Board concludes that there has been substantial compliance with its September 2015 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

It is further noted that all known and available records relevant to the issue on appeal have been obtained and associated with the claims file.  For the foregoing reasons, the Board concludes that neither the Appellant nor the Veteran is prejudiced by a decision on the claim at this time. 

B.  Legal Criteria and Analysis

Under 38 U.S.C.A. § 5307, if a Veteran's child is not in his custody, all or any part of the compensation payable on account of the Veteran may be apportioned as may be prescribed by the Secretary.

The definition of the term "child," as defined for the purposes of establishing dependency status, means an unmarried person who is a legitimate child; a child legally adopted before the age of 18 years; a stepchild who acquired that status before the age of 18 years and who is a member of the Veteran's household at the time of the Veteran's death; or an illegitimate child.  In addition, the child must be someone who:  (1) is under the age of 18 years; (2) before reaching the age of 18 years became permanently incapable of self-support; or (3) after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57(a).

VA regulations provide for two types of apportionments.  A "general" apportionment may be paid under the circumstances set forth in 38 C.F.R. § 3.450.  More specifically, 38 C.F.R. § 3.450 provides that an apportionment may be paid if the Veteran's children are not residing with him and he is not reasonably discharging his responsibility for the children's support.  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450.

The second type of apportionment is a "special" apportionment which may be paid under the circumstances set forth in 38 C.F.R. § 3.451.  The regulation provides that, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation may be apportioned between the veteran and his dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.

In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the Veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the Veteran, his dependents and the apportionment claimants.  

This regulation provides further guidance as to what is ordinarily considered to constitute undue hardship.  For example, the amount apportioned should generally be consistent with the total number of dependents involved, and ordinarily apportionment of more than 50 percent of the Veteran's benefits would constitute undue hardship on him while apportionment of less than 20 percent of his benefits would not provide a reasonable amount for an apportionee.

In this case, the Appellant filed a claim in June 2005 for an apportionment of the Veteran's VA disability compensation on behalf of minor child, J.M.B., who was in her custody and not residing with the Veteran.  J.M.B.'s birth certificate shows that he is the Veteran's son and was born in June 1991; thus, he reached age 18 in June 2009, during the course of this appeal.  

The Appellant has claimed that the Veteran was not regularly paying her child support for J.M.B. and that she is seeking an apportionment of the Veteran's disability compensation benefits as a result.  

A 2005 revised child support Order from the Court of Common Pleas of Jefferson County, Ohio Juvenile Division reflects that the Veteran was ordered to pay to the Appellant $220.08 a month plus an additional amount to be applied to an arrearage of payments until the arrearage was paid in full.  The Order reflects that the child support would be withheld or deducted from the Veteran's income or assets pursuant to a withholding notice or appropriate court order.  The Order also reflects that the Veteran was required to obtain health insurance coverage for J.M.B. if such coverage was not available for a more reasonable cost through a policy, contract or plan available to the Appellant.

In August 2005, the Veteran submitted VA Form 20-5655, Financial Status Report (FSR), which reflects a monthly net income of $2,576.44.  Notably, the Veteran did not report on the FSR the amount of his VA disability compensation benefits; however, the record reflects that at the time of the January 2006 apportionment decision he was entitled to 80 percent compensation and was receiving $1,197 plus a dependent allowance for J.M.B.  When adding this amount to the Veteran's reported monthly net income, his total monthly net income was $3,773.44.  

On the FSR, the Veteran reported total monthly expenses of $2,880.00, which included housing payments, food, utilities and heat, a car loan and three other installment contract payments.  For assets, he reported having $150 of cash in the bank, $20 of cash on hand, and a 2005 Ford F-150.  He also reported having four installment contracts with a total unpaid balance of $63,600.  

The Veteran also submitted VA Form 21-686c, Declaration of Status of Dependents, which reflects that, in addition to J.M.B., the Veteran had two dependents, ages 7 and 11, with a former spouse.  The Form reflects these two dependents did not live with the Veteran.  He reported that he paid $370 a month to his former spouse.  An Order to Withhold Income for Child Support confirms that he had an arrearage of payments of child support to these two children and that monthly $370 payments were being garnished from his paycheck.  

Additionally, the Veteran reported on VA Form 21-686c that he paid the Appellant $591.67 a month.  This amount is different than the amount the record otherwise reflects he was ordered to pay her during the pertinent time period.  Specifically, an October 2009 Affidavit of Arrearage from the Jefferson County Child Support Enforcement Agency indicates that in 2004 he was required to pay the Appellant $484.81 and that during that time he was overpaying her in the amount of $581.77.  However, at the beginning of the appeal period in June 2005, the Affidavit of Arrearage and the June 2005 court Order reflect that he was only required to pay the Appellant $220.08 on behalf of J.M.B. 

Although he submitted VA Form 21-686c at the same time as his FSR, the Veteran did not report any of these payments as expenses on his FSR.  To ensure a more accurate portrayal of his expenses, it is necessary to add the $370 he was required to pay to his ex-spouse and the $220.08 he was required to pay to the Appellant to the $2,880 he reported as his expenses.  With these amounts included, his expenses totaled $3,470.08.  Thus, his income, including his VA benefits, exceeded his expenses by $303.36.

In a January 2008 FSR, the Appellant reported a monthly net income of $2,500.  She reported average monthly expenses totaling $2,200, which included housing payments, food, utilities and heat, car insurance and car loan payments and credit card payments.  She reported having assets totaling $4,500 and having an unpaid balance of $97,500 on installment contracts, including a mortgage.  This resulted in her income exceeding her expenses by $300.

At a January 2008 DRO hearing, the Appellant testified that the Veteran's child support payments were not consistent and that the State of Ohio usually had to garnish money from the Veteran's bank account to recover arrearages.  She also testified that J.M.B. had been working as a dishwasher to help with their expenses.

In the Appellant's June 2008 VA Form 9, Substantive Appeal, she alleged that it was a hardship for her when the Veteran's child support payments were not consistent or paid voluntarily.  She also indicated that the Veteran had not been providing medical coverage for J.M.B., as required by the child support Order.

The Appellant submitted numerous account statements reflecting the Veteran's inconsistent child support payments.  For example, she submitted an Account Summary that reflects the Veteran did not make any child support payments from September 2005 to February 2006.  She also submitted an Account Summary indicating the Veteran did not pay child support from March to July 2006 and that in April 2006, $2,198.53 was collected from his bank account.  Another Account Summary indicates the Veteran did not make child support payments from August to September 2006, but paid $1,000 in child support in October 2006 and $300 in November 2006.  Another Account Summary indicates the Veteran did not make child support payments in May 2007, that $1,555.04 was collected from his bank account in June 2007, and that he subsequently did not make payments in July through September 2007. 

In May 2011, the Veteran submitted the October 2009 Affidavit of Arrearage from the Jefferson County Child Support Enforcement Agency which reflects the Veteran had paid his child support arrearage in full.  This document reflects that from 2005 to 2009 the Veteran was not regularly paying child support on a monthly basis.  For example, the Veteran did not pay any child support from July 2005 to March 2006 and then in April 2006 $2,198.53 was paid in arrearage.  Similarly, the Veteran did not pay any child support from January 2007 to April 2007 and in May 2007 paid $1,555.04 in arrearage.  The document does not indicate the source of the payments, i.e., whether the Veteran voluntarily paid or the money was collected from his employer or bank account.  The document shows that the Veteran fully discharged his child support duties to J.M.B. in October 2009 and overpaid child support in the amount of $208.97.

At the March 2016 hearing, the Appellant indicated her unawareness as to whether there was any remaining arrearage of child support payments.  She testified that she was not interested in the money and that any apportionment should go to J.M.B.  She also indicated that the Veteran had never provided J.M.B. with healthcare even though the court had ordered him to do so and that she had to give him healthcare through Ohio Medicaid.  The Veteran testified that child support had been garnished from his Air Force pay and that he had finished paying off any arrearage of support payments and even had an overpayment of $208.97.  He also indicated that his son had lived with him for about eight months before he turned 18.  The Appellant further testified that the Veteran's license had been suspended at one point because he was not paying his child support.  In a statement submitted at the hearing, the Appellant indicated that the Veteran was not in J.M.B.'s life until he was 17 and that he had signed adoption papers in 1991.

With respect to a general apportionment, the record reflects that during the appeal period the Veteran was court-ordered to pay child support in the amount of $220.08 with additional funds assessed for past-due support.  Although the evidence shows the Veteran did not always timely pay child support on a monthly basis, an October 2009 Affidavit of Arrearage and Account Summaries submitted by the Appellant reflect that the support was being paid during the period prior to J.M.B.'s 18th birthday, through garnishment of the Veteran's wages, collection from his bank account, or through voluntary payment by the Veteran.  The October 2009 Affidavit of Arrearage reflects that the Veteran had completely paid off any child support arrearage and had discharged his child support duties to J.M.B.  Thus, the requirements for a general apportionment have not been met.  38 C.F.R. § 3.450(a)(1)(ii).

Regarding a special apportionment, hardship must be shown to exist.  Based on her January 2008 FSR, the Appellant's listed net income exceeded her expenses by $300.  Even when considering income and expenses not reported by the Veteran on his June 2005 FSR, his net monthly income exceeded his reported expenses by more than $300.  There have been no statements indicating any special needs of J.M.B.  

The record also reflects that the Veteran had two other minor children that did not live with him.  As noted, his reported expenses did not reflect the amount he was paying in court-ordered child support for these two children.  It is important to note that the Veteran had these additional responsibilities to other offspring who did not live with him, who did not receive an apportionment, and whose support was not included in the expenses the Veteran reported.  38 C.F.R. § 3.451 requires that consideration be given to the Veteran's other dependents when considering whether a special apportionment is warranted.  

The Board acknowledges the Appellant's statements indicating that the Veteran never provided J.M.B. with healthcare as required by the child support Order.  However, this argument is unrelated to whether or not the Appellant is entitled to an apportionment of the Veteran's benefits; thus, it will not be further addressed.  

The record reflects J.M.B. reached age 18 in 2009 and there is no evidence that he was permanently incapable of self-support prior to reaching age 18.  There also is no evidence that he is pursuing a course of instruction at an approved educational institution.  38 C.F.R. § 3.57.  In fact, the Appellant and the Veteran have both testified that J.M.B. had graduated from high school and had joined the Air Force.  See Board Hearing Tr. at 10.  Thus, the Appellant also has not established, and has not alleged that J.M.B. is eligible for the apportionment of benefits after he reached the age of 18.  38 C.F.R. §§ 3.57, 3.450, 3.451.

As the Veteran reasonably discharged his responsibility for the support of J.M.B., and the evidence does not demonstrate the existence of hardship, there is no basis in which to award an apportionment of the Veteran's VA disability compensation benefits to the Appellant on behalf of J.M.B. while he was a minor child.  The benefit-of-the-doubt rule does not apply in simultaneously contested claims because the benefit of the doubt cannot be given to both an Appellant and a Veteran.  See Elias v. Brown, 10 Vet. App. 259, 263 (1997).


ORDER

Entitlement to an apportionment of the Veteran's disability compensation payments to the Appellant on behalf of J.M.B. is denied.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


